Citation Nr: 1104944	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-03 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred for treatment at a non-VA medical facility on 
October 31, 2007 and November 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA) James A. Haley Veteran's Hospital in Tampa, 
Florida (VAH), which denied payment or reimbursement of 
unauthorized medical expenses incurred on October 31, 2007 and 
November 1, 2007, for treatment at a non-VA medical facility.

The appeal is REMANED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks reimbursement for the expenses that he incurred 
for his care at a non-VA medical facility from October 31, 2007 
to November 1, 2007.  

Under the provisions of 38 U.S.C.A. § 1728 (West 2002), 
unauthorized medical expenses may be reimbursed if three criteria 
are met: 

(a) the care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service- connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a Veteran who has a total disability, 
permanent in nature, resulting from a service- connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a Veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2008); and 

(b) the services were rendered in a medical emergency of such 
nature 
that delay would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2008).

Veterans who receive treatment for non-service-connected 
disabilities may seek reimbursement for such treatment under 
other provisions.  More specifically, payment or reimbursement 
for emergency services for non-service-connected conditions in 
non-VA facilities shall be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-17.1002 (2008).  To be 
eligible under these provisions, the Veteran must submit evidence 
showing that: 

(1) The emergency services were provided in a hospital emergency 
department or a similar facility providing emergency care; 

(2) A prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention for the initial evaluation 
and treatment would have been hazardous to life or health; 

(3) A VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been considered 
reasonable by a prudent layperson; 

(4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a nature 
that the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility, with the medical 
emergency lasting only until stabilization of the Veteran; 

(5) The Veteran was enrolled in the VA health care system when 
time the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; 

(6) The Veteran is financially liable to the non-VA provider of 
the emergency treatment; 

(7) The Veteran has no health insurance coverage for payment or 
reimbursement for the emergency treatment; 

(8) The Veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work- related injury; and 

(9) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728, which applies primarily to emergency treatment for a 
service-connected disability. 38 C.F.R. § 17.1002 (2008).

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 
and § 1728 were amended.  See Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  This bill makes various changes to Veteran's 
mental health care and also addresses other health care related 
matters.  Relevant to the instant case, the new law amends 38 
U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement 
by VA of private treatment mandatory as opposed to discretionary, 
if all of the pertinent criteria outlined above are otherwise 
satisfied.  Specifically, the word "shall" in both statutes was 
changed from the word "may."

In this case, the Agency of Original Jurisdiction (AOJ) denied 
the claim for payment of unauthorized medical expenses on the 
basis that care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous to 
life or health and that VA facilities were feasibly available to 
provide the care.   

Since the December 2007 decision, service connection has been 
established for peripheral vascular disease bilateral lower 
extremities, each rated as 40 percent disabling.  Entitlement to 
a total disability evaluation based on individual unemployability 
due to service-connected disabilities (TDIU) has also been 
established since then.

The Veteran contends that on the night of October 31, 2007, he 
was having violent spasms on his left side, and he called 911.  
When the emergency medical technicians (EMTs) arrived, they 
couldn't get the Veteran stabilized, and asked the Veteran to 
which hospital he wanted to be taken.  The Veteran asked to be 
taken to the VA hospital, but the EMTs advised that the VA 
hospital was too far away and that they would have to take him to 
a closer hospital; the Veteran chose St. Joseph's Hospital.  

Private hospital medical records from St. Joseph's Hospital show 
that a triage assessment was made at 6:00 PM on October 31, 2007.  
The Emergency Center Triage Form notes that the Veteran arrived 
by ambulance; that prior to arriving, there was no treatment; and 
that the priority was urgent but not emergent; and that the chief 
complaint was increased muscle twitching.  The Emergency Center 
Triage Form notes that the Veteran had prior treatment for same 
symptoms the day before.    

A History and Physical report notes that the reason for admission 
was dehydration.  It was also noted that the Veteran had 
presented to the emergency room at St. Joseph's Hospital for the 
second time in two days secondary to complaints of increased 
spasticity in the left side.  The physician noted that the 
Veteran had a history of chronic left extremity spasticity 
related to a history of multi-infarcts in the past with some 
chronic left-sided symptoms and that after evaluating the 
Veteran, it appeared that he was possibly a little bit on the 
dehydrated side, which would also potentially make his blood a 
little bit heme concentrated and suggest that maybe his potassium 
is a little on the low side.  

After physical examination of the Veteran, assessment was 
dehydration, history of cerebrovascular accidents, multiple 
infarcts, right as well as left side, hypertension controlled, 
and chronic left extremity spasticity due to dehydration, 
worsening of symptoms, possibly secondary to low potassium.  The 
plan included slightly increasing the Veteran's Baclofen as well 
as hydrating with some normal saline and potassium. 

The Board must address the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)), which imposes obligations on VA in terms of its 
duties to notify and assist claimants.  A review of the claims 
file reveals that the Veteran has not been properly notified of 
the provisions of the VCAA.  Specifically, in this case, the VCAA 
letter failed to address the evidence necessary to substantiate a 
claim for unauthorized medical expenses pursuant to § 1728.  
Therefore, it is apparent that the Board must remand this case to 
ensure that the Veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim has 
been obtained.  

Additionally, the evidence appears complete with respect to the 
Veteran's treatment at St. Joseph's Hospital on October 31, 
2007/November 1, 2007, as the reports from the time of his 
initial admission up to his time of discharge for home have been 
associated with claims file.  However, the Emergency Center 
Triage Form reflects that the Veteran arrived at St. Joseph's 
Hospital in an ambulance.  The records relating to the ambulance 
crew and/or emergency medical technicians who were the providers 
of first-response care to the Veteran on October 31, 2007, are 
not of record.  Similarly, the Emergency Center Triage Form also 
reflects that the Veteran was seen at the same Emergency Center 
the day before, October 30, 2007, for the same problem.  

Thus, the Board finds that an attempt to obtain any medical 
records from October 30, 2007 from St. Joseph's Hospital as well 
as any first-responder records is essential for determining the 
nature of the Veteran's medical situation that resulted in an 
ambulance being called to treat and transport the Veteran to St. 
Joseph's Hospital on October 31, 2007.

Further, the Board notes that the AOJ appears to have based their 
denial on the Opinion of the Chief Medical Officer.  It is not 
clear if the AOJ applied the reasonably prudent person standard.  
In Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009) in which the 
United States Court of Appeals for Veterans Claims (Court) 
concluded that "the Board ... incorrectly required medical 
evidence that [the claimant's] condition was actually emergent at 
the time she sought treatment."  The Court further stated that 
the governing regulation, 38 C.F.R. § 17.1002(b), "does not 
require that the treatment the Veteran receives from the private 
facility be for an emergent condition [but only requires that VA] 
determine whether, under the circumstances present at the time 
the Veteran sought treatment at the private facility, a prudent 
layperson would reasonably expect that her condition was such 
that delay in seeking treatment would be hazardous to her health 
or life."  Swinney, 23 Vet. App. at 364.  The Court further 
stated that the determination was to be made when "weighing the 
totality of the circumstances."   Swinney, at 265.  What is most 
pertinent is "her condition at the time she sought treatment 
[sic]".  Swinney, at 266.  Thus, "both medical and lay evidence 
may be considered in a prudent-layperson evaluation; however, 
because neither [38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002] 
require a medical finding of an emergency, the Board erred in 
implicitly requiring [sic] medical evidence."  Swinney, at 267. 

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the Veteran of the 
information and evidence not of record (1) 
that is necessary to substantiate the 
claim; (2) that VA will seek to obtain; and 
(3) that the claimant is expected to 
provide.  The Veteran should be advised to 
submit any written medical opinions 
regarding his condition on October 31, 
2007, particularly in terms of whether the 
condition required emergent or non-emergent 
care.  

2.  The Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file, to include private treatment at St. 
Joseph's Hospital on October 30, 2007, as 
well as for release of EMS records 
pertinent to the treatment and transport of 
the Veteran to the Emergency Room on 
October 31, 2007.  These records should 
then be obtained and associated with the 
claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

3.  The case should be reviewed on the 
basis of the additional evidence, i.e., the 
AOJ must determine whether, under the 
circumstances present at the time the 
veteran sought treatment on October 31, 
2007, at St. Joseph's Hospital, a prudent 
layperson would reasonably expect that his 
condition was such that delay in seeking 
treatment would be hazardous to her health 
or life.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished a Supplemental Statement of the 
Case (to include amendments to 38 U.S.C.A. 
§ 1725 and § 1728) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

